        Case 2:20-cv-06393-RBS Document 27-2 Filed 07/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 MARTA JULIA HIDALGO VILLAFANE,                  :
 Individually, As Executor and as Personal       : CIVIL ACTION NO.: 2:20-cv-06393-RBS
 Representative of the Estate of Marta Erika     :
 Alonso Hidalgo,                                 :
                                                 :
 MARIA GUADALUPE NANCY                           :
 CANALES ELIZALDE, Individually, as              :
 Executor and as Personal Representative of      :
 the Estate of Marco Antonio Tavera              :
 Romero,                                         :
                                                 :
 LOURDES FRANCISCA MENDOZA                       :
 HERNANDEZ, Individually and as                  :
 Executor and as Personal Representative of      :
 the Estate of Hector Baltazar Mendoza,          :
                                                 :
        v.                                       :
                                                 :
 AGUSTAWESTLAND PHILDELPHIA                      :
 CORPORATION                                     :
                                                 :
        and                                      :
                                                 :
 LEONARDO S.p.A.                                 :


                   CERTIFICATION PURSUANT TO LOCAL RULE 7.1

       Undersigned counsel respectfully informs the Court that the defendant in this matter does

not contest the relief sought in Plaintiffs’ Suggestion of Death and Motion to Substitute Parties.


                                               Respectfully submitted,

                                      By:      /s/ Vincent C. Lesch
                                               Vincent C. Lesch III, Esq.
                                               Anthony Tarricone, Esq.
                                               KREINDLER & KREINDLER LLP
                                               750 Third Avenue
                                               New York, NY 10117
                                               Phone: (212) 687-8181
Case 2:20-cv-06393-RBS Document 27-2 Filed 07/09/21 Page 2 of 2




                            Fax: (212) 972-9432
                            Email: atarricone@kreindler.com
                            Email: vlesch@kreindler.com


                            Bradley J. Stoll, Esq.
                            Attorney I.D.: 89635
                            KATZMAN, LAMPERT, & STOLL
                            121 North Wayne Ave., Suite 205
                            Wayne, PA 19087
                            Phone: (610) 686-9686
                            Fax: (610) 686-9687
                            Email: bstoll@klm-law.com

                            Jaime A. Gonzalez, Jr., Esq.
                            Catherine Smith, Esq.
                            GONZALEZ & ASSOCIATES LAW FIRM, PC.
                            Summit Park North
                            817 E. Esperanza, Ave.
                            McAllen, TX 78501
                            Phone: 956-664-0100
                            Fax: 956-664-1529
                            Email: jaime@jaglawfirm.com
                            Email: cat@jaglawfirm.com

                            Attorneys for Plaintiffs
